Case 8:19-cv-02115-DOC-JDE Document 53 Filed 04/27/20 Page 1 of 15 Page ID #:1515


   1    KILPATRICK TOWNSEND & STOCKTON LLP
        A. James Isbester (State Bar No. 129820)
   2    jisbester@kilpatricktownsend.com
        Two Embarcadero Center, Suite 1900
   3    San Francisco, CA 94111
        Telephone: (415) 576-0200
   4    Facsimile: (415) 576-0300
   5    Megan M. Chung (State Bar No. 232044)
        mchung@kilpatricktownsend.com
   6    1801 Century Park East, Suite 2300
        Los Angeles, CA 90067
   7    Telephone: (310) 248-3830
        Facsimile: (310) 860-0363
   8
        Matthew J. Meyer (State Bar No. 284578)
   9    mmeyer@kilpatricktownsend.com
        1080 Marsh Road
  10    Menlo Park, CA 94025
        Telephone: (650) 326-2400
  11    Facsimile: (650) 326-2422
  12    Attorneys for Defendant
        AXONICS MODULATION TECHNOLOGIES, INC.
  13
  14                          UNITED STATES DISTRICT COURT
  15                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
  16                                 SOUTHERN DIVISION
  17
  18    MEDTRONIC, INC.; MEDTRONIC               Civil Action No. 8:19-cv-02115-DOC-JDE
        PUERTO RICO OPERATIONS
  19    CO.; MEDTRONIC LOGISTICS,                AXONICS MODULATION
        LLC; MEDTRONIC USA, INC.,                TECHNOLOGIES, INC.’S REPLY IN
  20                                             SUPPORT OF ITS MOTION TO STAY
                     Plaintiffs,                 LITIGATION PENDING INTER
  21                                             PARTES REVIEW
              v.
  22                                             DATE: May 11, 2020
        AXONICS MODULATION                       TIME: 8:30 a.m.
  23    TECHNOLOGIES, INC.,                      DEPT: Courtroom 9D
  24                 Defendant.                  Judge: Hon. David O. Carter
  25                                             NO ORAL ARGUMENT UNLESS
                                                 REQUESTED BY THE COURT
  26
  27
  28
        AXONICS REPLY ISO ITS MOTION TO STAY LITIGATION PENDING INTER PARTES
        REVIEW
        CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 53 Filed 04/27/20 Page 2 of 15 Page ID #:1516


   1                                         TABLE OF CONTENTS
   2                                                                                                               Page
   3    I.     INTRODUCTION ........................................................................................... 1
   4    II.    ALL RELEVANT FACTORS FAVOR A STAY OF THIS CASE............... 2
   5           A.      The Early Stage of the Proceedings Favors a Stay ............................... 2
   6           B.      A Stay Will Simplify the Issues in Question and Reduce the
                       Burden of Litigation .............................................................................. 6
   7
               C.      Medtronic Has Not Shown It Will Suffer Undue Prejudice
   8                   or Tactical Disadvantage by a Stay....................................................... 8
   9           D.      The Current Public Health Emergency Favors a Stay ........................ 10
  10    III.   CONCLUSION ............................................................................................. 10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        AXONICS REPLY ISO ITS MOTION TO STAY LITIGATION PENDING INTER PARTES
        REVIEW                                                                                                    -i-
        CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 53 Filed 04/27/20 Page 3 of 15 Page ID #:1517


   1                                         TABLE OF AUTHORITIES
   2
   3                                                                                                                  Page(s)
   4    Cases
   5
        Aatrix Software, Inc. v. Green Shades Software, Inc.,
   6       890 F.3d 1354 (Fed. Cir. 2018) ................................................................................ 4
   7    Cypress Semiconductor Corp.v. GSI Tech., Inc.,
   8      No. 13-CV-02013, 2014 WL 5021100 (N.D. Cal. Oct. 7, 2014)............................. 9
   9    Ellison Educ. Equip., Inc. v. Stephanie Barnard Designs, Inc.,
  10       No. SA CV 18-2043 (C.D. Cal. Jan. 13, 2020) ............................................ 1, 3, 4, 7

  11    Great Atl. & Pac. Tea Co. v. Supermarket Equip. Corp.,
          340 U.S. 147 (1950) ................................................................................................. 5
  12
  13    Limestone v. Micron Tech.,
           No. SA CV 15-00278, 2016 WL 3598109 (C.D. Cal. Jan. 12, 2016) ............. 2, 6, 7
  14
        Munchkin, Inc. v. Luv N’ Care, Ltd.,
  15
          No. CV 13-06787, 2018 WL 7504404 (C.D. Cal. Dec. 27, 2018)........................... 5
  16
        Polaris Innovations Ltd. v. Kingston Tech. Co.,
  17       No. SACV 16-00300, 2016 WL 7496740 (C.D. Cal. Nov. 17, 2016) ..................... 4
  18
        Polaris Innovations Ltd. v. Kingston Tech. Co.,
  19       No. SACV 16-00300, 2017 WL 8220599 (C.D. Cal. June 27, 2017) ..................... 4
  20    Slip Track Sys., Inc. v. Metal Lite, Inc.,
  21       159 F.3d 1337 (Fed. Cir. 1998) ................................................................................ 6

  22    SpeakWare, Inc. v. Microsoft Corp.,
           No. SA CV 18-1293 (C.D. Cal. June 21, 2019) ................................................... 3, 7
  23
  24    SpeakWare, Inc. v. Microsoft Corp.,
           No. SA CV 18-293, 2019 WL 1878350 (C.D. Cal. Feb. 21, 2019) ......................... 3
  25
        Universal Elecs. Inc. v. Roku, Inc.,
  26
          No. SACV 18-1580, 2019 WL 6974173 (C.D. Cal. Nov. 4, 2019) ......................... 2
  27
        VirtualAgility Inc. v. Salesforce.com, Inc.,
  28       759 F.3d 1307 (Fed. Cir. 2014) .......................................................................... 9, 10
        AXONICS REPLY ISO ITS MOTION TO STAY LITIGATION PENDING INTER PARTES
        REVIEW                                                                                                     - ii -
        CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 53 Filed 04/27/20 Page 4 of 15 Page ID #:1518


   1                                           TABLE OF AUTHORITIES
                                                     (continued)
   2                                                                                                                       Page
   3    Wi-LAN Inc. v. Huizhou TCL Mobile Commc’n Co.,
   4       No. SACV 19-870, 2020 WL 1269837 (C.D. Cal. Feb. 7, 2020) .................... 3, 5, 6

   5    Wonderland Nursery Goods Co. v. Baby Trend, Inc.,
          No. EDCV 14-01153, 2015 WL 1809309 (C.D. Cal. Apr. 20, 2015) ..................... 6
   6
   7    Statutes

   8    35 U.S.C. § 101...................................................................................................... 1, 3, 4
   9    Other Authorities
  10    Fed. R. Civ. P. 11 ........................................................................................................... 2
  11
        Fed. R. Civ. P. 12 ........................................................................................................... 3
  12
        U.S. CONST. art. I, § 8, cl. 8 ........................................................................................... 5
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        AXONICS REPLY ISO ITS MOTION TO STAY LITIGATION PENDING INTER PARTES
        REVIEW                                                                                                           - iii -
        CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 53 Filed 04/27/20 Page 5 of 15 Page ID #:1519


   1    I.    INTRODUCTION
   2          Medtronic’s opposition to Axonics’ motion to stay is built on arguments and
   3    theories that courts in this District have repeatedly rejected. Medtronic relies
   4    heavily on Speakware and Ellison where the defendants filed a Section 101 motion
   5    to dismiss (in addition to other motions) so this Court had to address substantively
   6    the patent claims and interpret them before any inter partes review (“IPR”) petition
   7    was filed or where nine months had passed since the scheduling order issued before
   8    an IPR was filed. In contrast, Axonics filed its seven IPR petitions on the business
   9    day after this Court issued its Scheduling Order in this case on March 16, 2020.
  10    This motion to stay is the first motion in this case; and there has not been a single
  11    hearing in this case. Where a case is in the early stage of proceeding like this one
  12    with no hearings and little discovery, this District and Court has granted stays, even
  13    before institution of the IPRs.
  14          Moreover, as Medtronic notes there are over 100 patent claims challenged at
  15    the Patent Office, who is statutorily required to address substantively these questions
  16    in its decisions regarding institution less than six months from now.1 Axonics was
  17    diligent in filing seven petitions on all those claims, after Medtronic gave notice
  18    through the original and amended complaint, of the patents Medtronic thought were
  19    at issue. In contrast, Medtronic claims it needs an injunction but never filed a
  20    preliminary injunction motion. Further, Medtronic has not filed any evidence to
  21    support its claims of competition or injury—especially since Medtronic’s patent
  22    claims asserted in the complaint are not limited to sacral neurostimulators, and there
  23    are many competitors in the broader neurostimulation market.
  24          Nowhere does Medtronic provide a sound reason for the denial of a stay
  25    pending resolution of Axonics’ petitions for IPR of the asserted patents. Indeed, a
  26    stay is warranted here where it enables the parties and the Court to avoid
  27
        1
         Medtronic’s preliminary responses are due in less than three months. Those
  28
        statements will necessarily impact issues in this case, at least for claim construction.
        AXONICS REPLY IN SUPPORT OF ITS MOTION TO STAY LITIGATION PENDING INTER
        PARTES REVIEW                                                                   -1-
        CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 53 Filed 04/27/20 Page 6 of 15 Page ID #:1520


   1    expenditure of significant resources on issues pertaining to the over 100 challenged
   2    claims that will be simplified by the Patent Office’s review of, and potential
   3    cancellation, of every claim asserted in this litigation.
   4
   5    II.   ALL RELEVANT FACTORS FAVOR A STAY OF THIS CASE
   6          A.     The Early Stage of the Proceedings Favors a Stay
   7          There is no question that the early stage of these proceedings strongly favors a
   8    stay. As the Court has previously explained, this factor favors a stay when
   9    “considering the general time line of patent litigation, there is more work ahead of
  10    the parties and the Court than behind the parties and the Court.” Limestone v.
  11    Micron Tech., No. SA CV 15-00278-DOC (RNBx), 2016 WL 3598109, at *3 (C.D.
  12    Cal. Jan. 12, 2016) (citation and internal quotations omitted).
  13          Medtronic does not dispute that there is more work ahead of the parties and
  14    the Court in this litigation than behind the parties and the Court. Instead, it asks the
  15    Court to ignore this test and find the case is supposedly at an advanced stage based
  16    on the Court’s issuance of a scheduling order and Medtronic’s having conducted
  17    basic discovery such as providing initial disclosures, conducting an infringement
  18    analysis that should have been performed under Rule 11 before filing suit, and
  19    producing some documents. At this time, Medtronic has neither disclosed which
  20    claims it asserts in this case nor provided its infringement contentions. Under these
  21    facts, Medtronic offers no examples of this Court or any other finding a stay is not
  22    warranted.
  23          Recently, this factor was found to favor a stay because “no depositions ha[d]
  24    been taken or scheduled and the parties have not yet produced email discovery” and
  25    “expert discovery ha[d] not begun and the parties ha[d] not filed summary judgment
  26    motions” even though the IPR petitions were filed more than a year after the
  27    complaint, a Markman hearing had already taken place and “dispositive motion
  28    practice” was underway. Universal Elecs. Inc. v. Roku, Inc., No. SACV 18-1580
        AXONICS REPLY IN SUPPORT OF ITS MOTION TO STAY LITIGATION PENDING INTER
        PARTES REVIEW                                                                    -2-
        CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 53 Filed 04/27/20 Page 7 of 15 Page ID #:1521


   1    JVS (ADSx), 2019 WL 6974173, at **1-2 (C.D. Cal. Nov. 4, 2019). Here, no
   2    depositions, expert discovery, or email discovery has taken place. Moreover,
   3    dispositive motion practice is not underway, and Axonic’s seven IPR petitions were
   4    filed only five months after the Complaint.
   5          Even more recently, this District found this factor “strongly weighs in favor
   6    of a stay” where the defendant filed IPR petitions challenging three asserted patents
   7    on December 23 and 24, 2019—more than seven months after the May 9, 2019
   8    complaint was filed—because “no witnesses ha[d] been deposed, no expert
   9    discovery ha[d] occurred, and trial [wa]s set for April 2021.” Wi-LAN Inc. v.
  10    Huizhou TCL Mobile Commc’n Co., No. SACV 19-870 JVS (ADSx), 2020 WL
  11    1269837, at *2 (C.D. Cal. Feb. 7, 2020). Medtronic offers no basis for
  12    distinguishing the present situation from those in the Wi-LAN.
  13          While Medtronic attempts to claim the present facts are analogous to those in
  14    the Court’s prior decisions in Speakware2 and Ellison,3 the stage of the current
  15    proceedings stands in stark contrast to Speakware and Ellison.
  16          In Speakware, the defendants thrust the merits of the case before the Court at
  17    the outset through early motion practice that addressed substantive issues in the
  18    case. This included a 35 U.S.C. § 101 patent-eligibility challenge at the Rule 12
  19    stage, which necessitated the Court to become intimately familiar with the claims
  20    and specification of the asserted patent to address claim construction and invalidity
  21    issues subsumed in Section 101 challenges.4 Having already expended considerable
  22    2
          The Speakware litigation involved two separate decisions considering Defendants’
  23    request for a stay pending IPR: SpeakWare, Inc. v. Microsoft Corp., No. SA CV 18-
        293-DOC (DFMx), 2019 WL 1878350 (C.D. Cal. Feb. 21, 2019) (Carter, J.)
  24    (denying stay pending IPR) (“Speakware I”) and SpeakWare, Inc. v. Microsoft
  25    Corp., No. SA CV 18-1293-DOC (DFMx) (C.D. Cal. June 21, 2019) (Carter, J.),
        Order Denying Defendant’s Renewed Motion to Stay, Dkt. No. 78 (“Speakware
  26
        II”).
        3
  27      Ellison Educ. Equip., Inc. v. Stephanie Barnard Designs, Inc., No. SA CV 18-
        2043-DOC (ADSx), Dkt. No. 45 at 2 (C.D. Cal. Jan. 13, 2020) (Carter, J.).
  28    4
          Patent eligibility challenges at the Rule 12 stage are notoriously complicated
        AXONICS REPLY IN SUPPORT OF ITS MOTION TO STAY LITIGATION PENDING INTER
        PARTES REVIEW                                                                 -3-
        CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 53 Filed 04/27/20 Page 8 of 15 Page ID #:1522


   1    resources studying the lone asserted patent in that case, there was little benefit to the
   2    Court from a stay of the proceedings while the PTO did the same. In contrast here,
   3    Axonics has placed no such early burden on the Court. Indeed, the Court has yet to
   4    hold a single hearing or conference let alone been required to become familiar or
   5    adjudicate the invalidity of any of the seven asserted patents or their over 100
   6    challenged claims.5
   7          The facts of Ellison are even more remote from the present circumstances. In
   8    Ellison, the defendants filed an IPR petition against two asserted claims a full nine
   9    months after the scheduling conference. In contrast, Axonics filed their seven IPR
  10    petitions against over 100 claims the same day the scheduling conference was to be
  11    held. Thus, the Ellison case only illustrates the actual diligence with which Axonics
  12    has pursued IPR of the asserted patents.
  13          Medtronic nevertheless alleges that because Axonics was aware prior to the
  14    filing of the Complaint that Medtronic had many patents, Axonics should have
  15    somehow filed its IPR petitions “long—possibly years—before March 2020” in
  16    order to spare the parties the burden that the present suit—filed by Medtronic—has
  17
        inquiries forcing district courts to make full invalidity rulings based on only the
  18    patents, the pleadings and unclear and problematic appellate decisions for which
  19    even Federal Circuit judges throwing up their hands and requesting higher
        intervention. See Aatrix Software, Inc. v. Green Shades Software, Inc., 890 F.3d
  20    1354, 1360-62 (Fed. Cir. 2018) (Reyna, J., concurring in part and dissenting in part)
  21    (“the law needs clarification by higher authority, perhaps by Congress, to work its
        way out of what so many in the innovation field consider are § 101 problems”—“it's
  22    in the details that problems and uncertainties have arisen”).
        5
  23      Medtronic also cites Polaris Innovations Ltd. v. Kingston Tech. Co., No. SACV
        16-00300-CJC(RAOx), 2016 WL 7496740, at *1 (C.D. Cal. Nov. 17, 2016) for
  24    similar support on this factor. In Polaris (as in Speakware) the parties had briefed
  25    and the court had resolved two motions by the defendant “including its dispositive
        motion for judgment on the pleadings” prior to the court’s initial denial of stay. Id.
  26
        at *2. Further, the court reconsidered and explicitly found—seven months later—
  27    the stage of the proceedings factor “supports a stay.” Polaris Innovations Ltd. v.
        Kingston Tech. Co., No. SACV 16-00300-CJC(RAOx), 2017 WL 8220599, at *2
  28
        (C.D. Cal. June 27, 2017).
        AXONICS REPLY IN SUPPORT OF ITS MOTION TO STAY LITIGATION PENDING INTER
        PARTES REVIEW                                                                    -4-
        CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 53 Filed 04/27/20 Page 9 of 15 Page ID #:1523


   1    brought upon them. (Dkt. No. 50 at 8.) As a preliminary matter, Medtronic offers
   2    no legal support, because there is none, that this bizarre and logically twisted
   3    argument can deny a stay. Contrary to Medtronic’s arguments, the law imposes no
   4    obligation on a company to pre-emptively file IPR petitions against every invalid
   5    patent it finds, especially where, as here, it does not infringe the patents-at-issue.
   6    Indeed, courts recognize the opposite: infringement suits cause IPRs, and courts will
   7    therefore shift a defendant’s expenditures in pursuing an IPR as recoverable
   8    litigation fees and costs that would not have been incurred “[b]ut for the filing of the
   9    patent infringement claim.” See Munchkin, Inc. v. Luv N' Care, Ltd., No. CV 13-
  10    06787 JEM, 2018 WL 7504404, at *7 (C.D. Cal. Dec. 27, 2018).
  11          Medtronic has thousands of patents that it received in exchange for letting the
  12    public learn from those patents in order “[t]o promote the Progress of Science and
  13    useful Arts”, i.e. encourage the development of new inventions. See U.S. CONST.
  14    art. I, § 8, cl. 8; Great Atl. & Pac. Tea Co. v. Supermarket Equip. Corp., 340 U.S.
  15    147, 154-55 (1950) (Douglas, J. concurring) (“Patents serve a higher end—the
  16    advancement of science.”). After obtaining patents, Medtronic cannot now try to
  17    advance a new, but illogical rule, forcing companies conducting rightfully due
  18    diligence on patents, in order to innovate and avoid impinging on other’s rights, to
  19    file IPRs (or other similar proceedings) before there is even a lawsuit, before there is
  20    knowledge of which patents (out of the thousands and thousands) matter, and before
  21    there is knowledge of the products or features at issue. Instituting such a rule would
  22    always favor large and established companies like Medtronic at the expense of solo
  23    inventors and startup companies like Axonics who cannot afford expensive legal
  24    costs and should instead focus on creating innovative technologies to deliver new
  25    patient care. Medtronic’s argument should be rejected outright with no base in law
  26    and as unsound policy. Under the current circumstances, there is no question this
  27    factor favors a stay. Indeed, the most analogous facts are those of the recent Wi-
  28    LAN decision in this district where the factor was found to “strongly weighs in favor
        AXONICS REPLY IN SUPPORT OF ITS MOTION TO STAY LITIGATION PENDING INTER
        PARTES REVIEW                                                                    -5-
        CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 53 Filed 04/27/20 Page 10 of 15 Page ID #:1524


    1   of a stay.” See Wi-LAN, 2020 WL 1269837, at *2. Similarly, the early nature of the
    2   proceedings strongly favors a stay here.
    3         B.     A Stay Will Simplify the Issues in Question and Reduce the Burden
                     of Litigation
    4
    5         The Federal Circuit has explained that a stay pending reexamination is
    6   justified under the present circumstances, i.e., where “the outcome of the
    7   reexamination would be likely to assist the court in determining patent validity and,
    8   if the claims were canceled in the reexamination, would eliminate the need to try the
    9   infringement issue.” Slip Track Sys., Inc. v. Metal Lite, Inc., 159 F.3d 1337, 1341
   10   (Fed. Cir. 1998). Indeed, this factor strongly favors a stay here “because Defendants
   11   have petitioned for review of all claims asserted in this action” so “the outcome of
   12   the IPR has the potential to be case-dispositive.” Wonderland Nursery Goods Co. v.
   13   Baby Trend, Inc., No. EDCV 14-01153 VAP (SPx), 2015 WL 1809309, at *3 (C.D.
   14   Cal. Apr. 20, 2015).
   15         The potential simplification of issues to be gained from Axonics’ seven IPRs
   16   against more than 100 claims favors a stay here. Chief Judge Phillips previously
   17   provided a sound articulation of why, on balance, it is preferable for the Court to
   18   stay proceedings pending IPR—even prior to institution—if the IPRs have the
   19   potential to be case dispositive. See Wonderland Nursery Goods, 2015 WL
   20   1809309, at *3. In essence, the harm from granting a stay for IPRs that are
   21   ultimately not instituted is far less than the harm caused by the loss resources
   22   directed to addressing claims that are either invalidated or, which require
   23   reconsideration based on developments at the IPR proceedings. See id. This Court
   24   confirmed that the same reasoning applies even where the IPR proceedings cover
   25   most but not all claims. See Limestone, 2016 WL 3598109, at **4-5 (staying case
   26   prior to institution of IPR).
   27         While it is true that this Court has both granted and denied stays prior to
   28
        AXONICS REPLY IN SUPPORT OF ITS MOTION TO STAY LITIGATION PENDING INTER
        PARTES REVIEW                                                                  -6-
        CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 53 Filed 04/27/20 Page 11 of 15 Page ID #:1525


    1   institution of IPR proceedings6, Medtronic ignores this Court’s decisions granting
    2   stays and instead attempts to draw parallels between the present case and Speakware
    3   and Ellison cases. However, those are false parallels as discussed above. In sum,
    4   the tipping point in Speakware was the fact that—due to the Defendants’ early
    5   substantive dispositive motion practice—the Court had already expended
    6   considerable resources developing an expertise on the asserted patent such that the
    7   PTO’s consideration of the same patent offered little benefit. And in Ellison, the
    8   nine month delay between the scheduling conference and the filing of the IPR
    9   challenging a mere two claims offered little simplification for the parties or the
   10   Court. Here, in contrast, the potential simplification of issues from Axonics’
   11   challenge of over 100 claims is both staggering in its breadth and crucially, the
   12   efficiencies resulting from the simplification are capable of being fully realized by
   13   the Court where there have been no hearings.
   14         Finally, Medtronic asserts “the PTAB’s own statistics show that the chances
   15   that it will invalidate all challenged claims are exceedingly small.” Dkt. No. 50 at
   16   12. The Court, however, has previously recognized the limited value of statistics in
   17   the present inquiry because “the PTAB will presumably decide each IPR petition on
   18   its own merits.” See Speakware II, No. 18-cv-1293-DOC (DFMx), Dkt. No. 78 at 5.
   19   Further, one can scarcely imagine a more misleading use of the statistics than the
   20   numbers set forth in Medtronic’s opposition. Medtronic states that “only 17% of the
   21   petitions filed with the PTAB concluded with all claims being found unpatentable”
   22   but this begs the question of what happened to the other 83%. Some petitions were
   23   also found to have only certain claims unpatentable, or the patent owner amended
   24   the claims or disclaimed the patent or the parties settled the cases—all of which
   25   narrows or resolves the litigation. See Dkt. No. 50-1, Ex. 12 at 102. In fact, based
   26   on Medtronic’s submission only 5% of the petitions led to all claims being upheld.
   27
        6
         Compare Limestone, 2016 WL 3598109, at *5 (staying case prior to institution of
   28
        IPR) and Ellison (denying stay).
        AXONICS REPLY IN SUPPORT OF ITS MOTION TO STAY LITIGATION PENDING INTER
        PARTES REVIEW                                                                  -7-
        CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 53 Filed 04/27/20 Page 12 of 15 Page ID #:1526


    1   Id. Even then, the PTAB would have decided on claim construction, which narrows
    2   issues for litigation.
    3          Ultimately, Medtronic’s statistics do not support its position. Indeed, due to
    4   the estoppel that will attach to Axonics upon any final written decision, the only
    5   scenario where issues would arguably not be simplified is if all seven IPR petitions
    6   were denied institution. Medtronic’s statistics show this scenario is exceedingly
    7   unlikely—assuming (as the Court does not) that all IPR petitions are equal. Of the
    8   10,561 petitions, only 2,019 were denied: 19%. Dkt. No. 50-1, Ex. 12 at 102.
    9   Assuming—as Medtronic does—that all IPR petitions are the same, the likelihood
   10   that all seven petitions are denied institution would be 19% to the seventh power,
   11   which is approximately 0.001%. Thus, if this were Las Vegas and not a federal
   12   district court, the chance of issue simplification would be 99.999%.
   13          As a better illustration of the fact that Axonics’ IPR petitions are likely to
   14   simplify the issues in this litigation, Axonics included all seven IPR petitions as
   15   exhibits to its motion, so that the Court can review and confirm that these are kind
   16   of IPR petitions that are likely to be instituted and/or that these are the kinds of
   17   patents for which the Court would invite the experts at the PTO to review in order to
   18   separate the wheat (if any) from the chaff before the present litigation proceeds in
   19   full—or not at all.
   20          Upon review of the present circumstances, and based on the precedents in this
   21   Court and other courts in this district, Axonics believes the Court will agree that this
   22   factor weighs heavily in favor of a stay.
   23          C.     Medtronic Has Not Shown It Will Suffer Undue Prejudice or
                      Tactical Disadvantage by a Stay
   24
   25          Medtronic will also not be unduly prejudiced by a stay.
   26          While Medtronic and Axonics may be competitors in the sacral
   27   neuromodulation market, the asserted patents are not directed to or limited to that
   28   field according to Medtronic and at least most of the patent claims. In its
        AXONICS REPLY IN SUPPORT OF ITS MOTION TO STAY LITIGATION PENDING INTER
        PARTES REVIEW                                                                    -8-
        CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 53 Filed 04/27/20 Page 13 of 15 Page ID #:1527


    1   opposition, Medtronic identifies several neurostimulators, generally, that it alleges
    2   practice the asserted patents. As explained in Axonics’ motion, there are numerous
    3   competitors offering neurostimulators. See Mot., Dkt. No. 49 at 14.
    4         Alternatively, to the extent the market is defined by the accused product
    5   rather than the asserted patents, Axonics’ r-SNM system is the only rechargeable
    6   sacral neuromodulation device available. Indeed, Axonics entered the market
    7   specifically because patients prefer rechargeable devices and a rechargeable sacral
    8   neuromodulation device was not being supplied. None of Medtronic’s products
    9   identified by Medtronic in its opposition is a rechargeable sacral neuromodulation
   10   device that could ever directly compete with the accused Axonics r-SNM system in
   11   the United States.7
   12         Thus, the parties are not direct competitors in the rechargeable sacral
   13   neuromodulation market, if market is based on accused products, and they are not
   14   the only competitors in the broader neuromodulation market, if the market is based
   15   on the asserted patents. Further, Medtronic did not come forth with any market or
   16   customer evidence of diverted sales, which undercuts their claim of undue prejudice.
   17   See e.g., Cypress Semiconductor Corp.v. GSI Tech., Inc., No. 13-CV-02013-JST,
   18   2014 WL 5021100, at **4-5 (N.D. Cal. Oct. 7, 2014) (noting the lack of evidence
   19   that customers “in fact purchased allegedly infringing…parts when they would
   20   otherwise have purchased [patentee] parts.”)
   21         Further, Medtronic’s failure to explain its decision not to seek a preliminary
   22   injunction speaks volumes about the lack of undue prejudice posed by a stay. While
   23   Medtronic cites stale law minimizing the impact of its decision not to seek
   24   injunctive relief, all of that case law predates the Federal Circuit’s 2014 decision in
   25   VirtualAgility Inc. v. Salesforce.com, Inc., 759 F.3d 1307 (Fed. Cir. 2014). In
   26   VirtualAgility, the Federal Circuit reversed a district court’s denial of a stay pending
   27
        7
         After it filed its complaint, Medtronic came out with the InterStim™ Micro
   28
        product, but that product has not been approved for sale in the United States.
        AXONICS REPLY IN SUPPORT OF ITS MOTION TO STAY LITIGATION PENDING INTER
        PARTES REVIEW                                                                    -9-
        CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 53 Filed 04/27/20 Page 14 of 15 Page ID #:1528


    1   post-grant review of a patent under the CBM program in part because “the district
    2   court clearly erred in finding that the undue prejudice factor weighed heavily against
    3   a stay.” Id. at 1318-20. There, the Federal Circuit noted that while patentee
    4   provided “rational reasons for not pursuing a preliminary injunction” those reasons
    5   (“it was not worth the expense to ask for this remedy”) were found to contradict the
    6   patentee’s assertion that it “needs injunctive relief as soon as possible.” Id. at 1319.
    7   Here, not only has Medtronic not sought a preliminary injunction but, more
    8   importantly, it has provided no explanation for not seeking one, despite its claims
    9   about the urgent need for injunctive relief for its patents.
   10          Similarly, Medtronic’s claim that a stay “will amount to a compulsory
   11   license” is nonsense as it would be free to seek damages in the unlikely event that its
   12   claims survive IPR.
   13          Because Medtronic has failed to make a showing of undue prejudice, this
   14   factor also favors a stay.
   15          D.    The Current Public Health Emergency Favors a Stay
   16          Additionally, as set forth in Axonics’ Motion, the national public health
   17   emergency counsels in favor of staying the case. During this time where the Patent
   18   Office is already statutorily required to substantively address the IPR petition for
   19   institution, and in Axonics’ opinion, for final written decision, resources can be
   20   conserved by proceeding at the Patent Office on the 100 patent claims while staying
   21   the current court proceedings.
   22   III.   CONCLUSION
   23          Because all relevant factors either heavily favor a stay or favor a stay,
   24   Axonics requests that the Court stay this litigation pending final determinations in
   25   the seven IPR proceedings it has raised.
   26
   27
   28
        AXONICS REPLY IN SUPPORT OF ITS MOTION TO STAY LITIGATION PENDING INTER
        PARTES REVIEW                                                                      - 10 -
        CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 53 Filed 04/27/20 Page 15 of 15 Page ID #:1529


    1   DATED: April 27, 2020           Respectfully submitted,
    2                                   KILPATRICK TOWNSEND & STOCKTON LLP
    3
    4                                   By:   /s/ A. James Isbester
                                              A. JAMES ISBESTER
    5
                                        Attorneys for Defendant
    6                                   AXONICS MODULATION
                                        TECHNOLOGIES INC.
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        AXONICS REPLY IN SUPPORT OF ITS MOTION TO STAY LITIGATION PENDING INTER
        PARTES REVIEW                                                             - 11 -
        CASE NO. 8:19-CV-02115-DOC-JDE
